Contrary to the petitioner’s contention, the determination that she was guilty of misconduct and incompetence was supported by substantial evidence in the record, including, inter alia, eyewitness testimony regarding an incident in which the petitioner instructed a student to convey a threat and profanity to another student (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 179-180 [1978]; Matter of Overton v Board of Educ. of the Yonkers City School Dist., 72 AD3d 1094 *761[2010]; Matter of Cardenas v Board of Educ. of Yonkers City School Dist., 298 AD2d 390 [2002]; see also Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 230 [1974]).
Moreover, the penalty of termination was not so disproportionate to the offense as to be shocking to one’s sense of fairness, thus constituting an abuse of discretion as a matter of law (see Matter of Kreisler v New York City Tr. Auth., 2 NY3d 775 [2004]; Matter of Kelly v Safir, 96 NY2d 32, 38 [2001]; Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d at 237; Matter of Overton v Board of Educ. of the Yonkers City School Dist., 72 AD3d 1094 [2010]).
The petitioner’s remaining contentions are without merit. Dillon, J.E, Florio, Dickerson and Cohen, JJ., concur.